DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group II in the reply filed on 26 April 2021 is acknowledged.  The traversal is on the ground(s) that the search and examination would not be a serious burden.  This is not found persuasive because (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 26 April 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “packaging made using a composite packaging foil , wherein the packing is a sachet, a stick-pack, a strip pack, a flow-wrap, or a doy-pack comprising:”…“wherein the packaging foil has at least one weakening zone” renders the claim indefinite because it is unclear whether the composite packaging foil is part of the packaging, what is the “packing” and whether the packaging has the weakening zone or not.  Examiner recommends amending to “packaging comprising a composite packaging foil, wherein the packaging is a sachet, a stick-pack, a strip pack, a flow-wrap, or a doy-pack, wherein the composite packaging foil comprises:”…“wherein the composite packaging foil has at least one weakening zone”

Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 14, claim 14 recites the limitation "one compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase “wherein an opening feature is only accessible after at least partial separation of one compartment of the packaging” renders the claim indefinite because it is unclear what is meant by this.  For purposes of this office action, it will be interpreted as the package can be opened by separating the packaging foil at the weakening zone.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1).
Regarding claims 1-7, 9-11 and 14, Ingraham discloses a child resistant package comprising a multilayer sheet material having a plurality of zones of weakening formed by a plurality of perforations (i.e. a childproof and/or senior friendly packaging made using a composite packaging foil, wherein the packaging is a strip-pack; wherein the packaging foil has at least one weakening zone in which the tear inhibiting properties of 2 (i.e. overlapping the density of perforations in the weakening zone lies between 50 and 250 per cm2) ([0009]).
It would have been obvious to one of ordinary skill in the art to choose any materials/amounts disclosed including those claimed and thereby arrive at the claimed invention.

Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].
Regarding claims 5 and 7, in one embodiment, the barrier layer may comprise aluminum and have a thickness of 0.2 mils to 2 mils and may be adhered to the polymeric layer via an adhesive layer 36 that may comprise polyurethane, polyethylene, polyester, vinyl and acrylics ([0034], [0037]-[0040], [0045]).  In this embodiment, the 
Regarding claim 9, it appears from Figure 1 that the weakening zone may be considered to be the square portion and would be considered to be applied in a continuous manner since the square portion is continuous.  It would appear that it must be oriented either longitudinal or transverse with regard to the machining direction.  
Additionally, “arranged in a continuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 10, it appears from Figure 1 that the weakening zone may be considered to be both square portions and would be considered to be applied in a discontinuous manner since there is a space between the square portions. It would 
Additionally, “arranged in a discontinuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 11, it is the examiner’s position that based on Figure 1, the weakening zone closest to the user could be considered to be arranged on the front side of the packaging and the weakening zone furthest from the user could be considered arranged on the backside of the packaging.
Regarding claim 14, given that the contents of the packaging can be accessed by separating the sheet at the weakened zone, it is the examiner’s position that the packaging of Ingraham meets the limitations of claim 14.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1), as applied to claim 1 above, in view of Olson et al. (US 9,918,595 B2).

Olson discloses a sheet comprising perforations to allow partitioning of the sheet, wherein the perforations have a length to width ratio of 1.1 to 1.9 (i.e. overlapping ratio of length to width between 1.5 and 5) (abstract; C6/L64-C7/L10).
Ingraham and Olson are analogous art because they both teach about sheets having perforations.  It would have been obvious to use the length to width ratio of the perforations of Olson in the packaging of Ingraham because it is well known to use perforations having this ratio and amounts to nothing more than using a known feature in a known environment to accomplish an entirely expected result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782